Allowable Subject Matter
Claims 1-17 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show an optical table comprising a reinforcing structure    positioned below the damping device and between the cryocooler, the table leg being rigidly connected to the cryocooler via the reinforcing structure, wherein the damping device arranged between the table leg and table top cushions the table top with respect to the cryocooler and a flooring area below the table leg.  U.S. Patent Application Publication 2015/0276488 to Veprik teaches ruggedized Dewar unit for integrated Dewar detector assembly, U.S. Patent Application Publication 2012/0085212 to Cantella et al. teaches a device for the optical detection of the surface of plate shaped materials and U.S. Patent 1,0208,742 to Roscher teaches an arrangement and method for damping vibrations during microscopic examinations, but they do not teach, alone or in combination, the key claimed technical features as described in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
5/08/2021